DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.
 
Response to Amendment
2.	The Amendment filed 09/06/2021 has been entered. Claim 21 has been amended. Claims 1, 3, 5-8, 10, 12-15, 17, 19-25 remain pending in the application. 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 3, 5-8, 10, 12-15, 17, 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.	Claims 1, 5-8, 12-15, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al.  (US 20170085891 A1) in view of Karkkainen et al. (US 20160142712 A1) and further in view of Seregin et al. (US 20170099490 A1) (Hereinafter Vadim).
Regarding claim 1, Seregin teaches a method programmed in a non-transitory memory of a device (video coding system of Fig. 1) comprising: 
generating a palette for an image block (video encoder 20 may encode a block of video data by determining a palette for the block, see [0086]); 
generating an index block for the image block (encoding the palette with palette indices for the pixels relating the pixel value to the palette, see [0086]); 
transmitting the palette and the index block (Thus, first palettes 184 are transmitted by video encoder 20 in an encoded video data bitstream for use by video decoder 30 in palette-based decoding, see [0148] and the value of the palette entry index is explicitly signaled in the bitstream by the encoder, see [0041]); and 
encoding escape pixels (Entropy encoding unit 118 may encode escape pixel values, see [0136] and entropy encoding unit 118 may perform one or more entropy encoding operations on the data to generate entropy-encoded data. For example, entropy encoding unit 118 may perform CAVLC, CABAC, V2V, SBAC, PIPE coding operation, an Exponential-Golomb encoding operation, or another type of entropy encoding operation on the data, see [0115]), wherein generating the palette includes: for a palette size of N, determining N most common colors in the image block and assigning an index to each color of the N most common colors (In general, a palette refers to a number of pixel values that are dominant and/or representative for a CU currently being coded, see [0146] and for example, a palette for a CU may have a number of indices with a largest index N, e.g., such that the index may be chosen 
However, Seregin does not clearly teach encoding escape pixels using differential pulse-code modulation.
In an analogous art, Karkkainen teaches escape pixels using differential pulse-code modulation (All selected method alternatives are used with other possible encoding methods, and when the interpolation method pursuant to the present invention is selected, then all the needed parameters are encoded by using multiple different entropy coding methods, for example SRLE, RLE, PCM, DPCM, ODelta, EM, VLC, Range, Huffman coding and Arithmetic coding, but optionally not limited thereto, see [0077]).
Therefore, as Seregin teaches encoding escape pixel with entropy coding and Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

In an analogous art, Vadim teaches wherein a 0 is placed in a position of the index block of a most common pixel color, a 1 is placed in the position of the index block of a second most common pixel color (The palette may include the most dominant (e.g., frequently used) colors in the given block, see [0112] and when an index map corresponding to the given block is coded during palette mode coding, each of the colors included in the palette is assigned an index value. For example, if the colors black and white are included in the palette, the color white may have an index value of 1 and the color black may have an index value of 2, see [0113]), and a 2 is placed in the position of the index block of any other color (In addition, each of the colors not included in the palette are assigned, for example, a single or common index value. For example, if the colors blue, green, and red are not included in the palette, these colors will all have an index value of 3. The index value for the colors not included in the palette may be referred to as an escape color index value, see [0113]. One of ordinary skill in the art will understand that choosing the value of “0”, “1” and “2” to represent the color in the index table is a design choice).
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, and Vadim teaches block copy mode, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a method and a system for restricting the palette mode to follow the transform size restriction such that there is no need to have an extra storage to keep the scanning pattern of 64×64, which is not needed for transform as suggested, see Vadim [0116].


Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 6109, Seregin as modified by Karkkainen and Vadim teaches the method of claim 1 wherein transmitting the palette and the index block and encoding the escape pixels generate a bitstream including a palette size (A sum of the predicted entries and new entries may indicate the total palette size for block, see Seregin [0037]), an entropy coded index array (Video encoder 20 may output a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data, see Seregin [0082]), bits for the palette (Escape mode: in this mode, the sample value, might not be included into a palette as a palette entry, and the quantized sample value is signaled in the bitstream by the encoder explicitly for all color 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 7, Seregin as modified by Karkkainen and Vadim teaches method of claim 1 further comprising decoding the palette and the index block (For example, video decoder 30 may be configured to selectively decode various blocks of video data, such as CUs or PUs in HEVC coding, using either palette-based coding or non -palette based coding, see Seregin [0119]), decoding the escape pixels using inverse differential pulse-code modulation (Optionally, the method includes, preceding step (a), decompressing the encoded data (E2) by using at least inverses of at least one of: SRLE, RLE, PCM, DPCM, see Karkkainen [0026]) and combining the decoded palette, index block and escape pixels to generate a decoded image (Entropy decoding unit 150 may receive encoded video data e.g., NAL units from the CPB and parse the NAL units to decode syntax elements. Entropy decoding unit may entropy 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 8, Seregin teaches an apparatus comprising: a non-transitory memory for storing an application (video coding system of Fig. 1), the application for: 
generating a palette for an image block (video encoder 20 may encode a block of video data by determining a palette for the block, see [0086]); 
generating an index block for the image block (encoding the palette with palette indices for the pixels relating the pixel value to the palette, see [0086]); 
transmitting the palette and the index block (Thus, first palettes 184 are transmitted by video encoder 20 in an encoded video data bitstream for use by video decoder 30 in palette-based decoding, see [0148] and the value of the palette entry index is explicitly signaled in the bitstream by the encoder, see [0041]); and 
encoding escape pixels (Entropy encoding unit 118 may encode escape pixel values, see [0136] and entropy encoding unit 118 may perform one or more entropy encoding operations on the data to generate entropy-encoded data. For example, entropy encoding unit 118 may perform CAVLC, CABAC, 
However, Seregin does not clearly teach encoding escape pixels using differential pulse-code modulation.
In an analogous art, Karkkainen teaches escape pixels using differential pulse-code modulation (All selected method alternatives are used with other possible encoding methods, and when the interpolation method pursuant to the present invention is selected, then all the needed parameters are encoded by using multiple different entropy coding methods, for example SRLE, RLE, PCM, DPCM, ODelta, EM, VLC, Range, Huffman coding and Arithmetic coding, but optionally not limited thereto, see [0077]).

However, Seregin and Karkkainen do not teach wherein a 0 is placed in a position of the index block of a most common pixel color, a 1 is placed in the position of the index block of a second most common pixel color, and a 2 is placed in the position of the index block of any other color.
In an analogous art, Vadim teaches wherein a 0 is placed in a position of the index block of a most common pixel color, a 1 is placed in the position of the index block of a second most common pixel color (The palette may include the most dominant (e.g., frequently used) colors in the given block, see [0112] and when an index map corresponding to the given block is coded during palette mode coding, each of the colors included in the palette is assigned an index value. For example, if the colors black and white are included in the palette, the color white may have an index value of 1 and the color black may have an index value of 2, see [0113]), and a 2 is placed in the position of the index block of any other color (In addition, each of the colors not included in the palette are assigned, for example, a single or common index value. For example, if the colors blue, green, and red are not included in the palette, these colors will all have an index value of 3. The index value for the colors not included in the palette may be referred to as an escape color index value, see [0113]. One of ordinary skill in the art will understand that choosing the value of “0”, “1” and “2” to represent the color in the index table is a design choice).
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, and Vadim teaches block copy mode, it would have been obvious to one of ordinary skill in the art, before 

Regarding claim 1102, Seregin as modified by Karkkainen and Vadim teaches the apparatus of claim 8 wherein encoding the escape pixels includes quantizing the 5escape pixels (In other examples, such a constraint may also apply to quantized signal escape values, see Seregin [0055]), applying the differential pulse-code modulation to the escape pixels (All selected method alternatives are used with other possible encoding methods, and when the interpolation method pursuant to the present invention is selected, then all the needed parameters are encoded by using multiple different entropy coding methods, for example SRLE, RLE, PCM, DPCM, ODelta, EM, VLC, Range, Huffman coding and Arithmetic coding, but optionally not limited thereto, see Karkkainen [0077]), and entropy coding the escape pixels (Entropy encoding unit 118 may encode escape pixel values, see Seregin [0136]).
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 13109, Seregin as modified by Karkkainen and Vadim teaches the apparatus of claim 8 wherein transmitting the palette and the index block and encoding the escape pixels generate a bitstream including a palette size (A sum of the predicted entries and new entries may indicate the total 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 14, Seregin as modified by Karkkainen and Vadim teaches apparatus of claim 8 wherein the application is further for decoding the palette and the index block (For example, video decoder 30 may be configured to selectively decode various blocks of video data, such as CUs or PUs in HEVC coding, using either palette-based coding or non -palette based coding, see Seregin [0119]), 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 15, Seregin teaches a system (coder system of Fig. 1) comprising: a first computing device (e.g. source device 12 of Fig. 1) configured for: 
generating a palette for an image block (video encoder 20 may encode a block of video data by determining a palette for the block, see [0086]); 
generating an index block for the image block (encoding the palette with palette indices for the pixels relating the pixel value to the palette, see [0086]); 
transmitting the palette and the index block (Thus, first palettes 184 are transmitted by video encoder 20 in an encoded video data bitstream for use by video decoder 30 in palette-based decoding, 
encoding escape pixels (Entropy encoding unit 118 may encode escape pixel values, see [0136] and entropy encoding unit 118 may perform one or more entropy encoding operations on the data to generate entropy-encoded data. For example, entropy encoding unit 118 may perform CAVLC, CABAC, V2V, SBAC, PIPE coding operation, an Exponential-Golomb encoding operation, or another type of entropy encoding operation on the data, see [0115]), wherein generating the palette includes: for a palette size of N, determining N most common colors in the image block and assigning an index to each color of the N most common colors (In general, a palette refers to a number of pixel values that are dominant and/or representative for a CU currently being coded, see [0146] and for example, a palette for a CU may have a number of indices with a largest index N, e.g., such that the index may be chosen from [0, 1, . . . , N], inclusively, see [0051]), wherein the index block is the same size as the image block (For example, assume that the (i, j) entry in the map corresponds to the (i, j) position of a CU, see [0154]), further wherein generating the index block includes placing indexes from the palette in the index block to represent pixel values (As noted above, an index less than N+1 may indicate that the current pixel is represented by a color from the palette associated with that index, see [0052]), wherein an index of N+1 is placed in the locations for the escape pixels (if the CU level escape flag indicates that there may be an escape pixel in the current block, the possible index values in the current block may be [0, 1, . . . , N, N+1], where an index equal to N+1 indicates that the current pixel is an escape pixel, see [0052]); and a second computing device (e.g. destination device 14 of Fig. 1 configured for: 
decoding the palette and the index block (For example, video decoder 30 may be configured to selectively decode various blocks of video data, such as CUs or PUs in HEVC coding, using either palette-based coding or non -palette based coding, see [0119]), decoding the escape pixels (Entropy decoding unit 150 may entropy decode entropy-encoded syntax elements in the NAL units, see [0122] and the 
However, Seregin does not clearly teach encoding escape pixels using differential pulse-code modulation; and decoding the escape pixels using inverse differential pulse-code modulation.
In an analogous art, Karkkainen teaches escape pixels using differential pulse-code modulation (All selected method alternatives are used with other possible encoding methods, and when the interpolation method pursuant to the present invention is selected, then all the needed parameters are encoded by using multiple different entropy coding methods, for example SRLE, RLE, PCM, DPCM, ODelta, EM, VLC, Range, Huffman coding and Arithmetic coding, but optionally not limited thereto, see [0077]); and decoding the escape pixels using inverse differential pulse-code modulation (Optionally, the method includes, preceding step (a), decompressing the encoded data (E2) by using at least inverses of at least one of: SRLE, RLE, PCM, DPCM, see [0026]).
Therefore, as Seregin teaches encoding escape pixel with entropy coding and Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

In an analogous art, Vadim teaches wherein a 0 is placed in a position of the index block of a most common pixel color, a 1 is placed in the position of the index block of a second most common pixel color (The palette may include the most dominant (e.g., frequently used) colors in the given block, see [0112] and when an index map corresponding to the given block is coded during palette mode coding, each of the colors included in the palette is assigned an index value. For example, if the colors black and white are included in the palette, the color white may have an index value of 1 and the color black may have an index value of 2, see [0113]), and a 2 is placed in the position of the index block of any other color (In addition, each of the colors not included in the palette are assigned, for example, a single or common index value. For example, if the colors blue, green, and red are not included in the palette, these colors will all have an index value of 3. The index value for the colors not included in the palette may be referred to as an escape color index value, see [0113]. One of ordinary skill in the art will understand that choosing the value of “0”, “1” and “2” to represent the color in the index table is a design choice).
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, and Vadim teaches block copy mode, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a method and a system for restricting the palette mode to follow the transform size restriction such that there is no need to have an extra storage to keep the scanning pattern of 64×64, which is not needed for transform as suggested, see Vadim [0116].


Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value number, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 20109, Seregin as modified by Karkkainen and Vadim teaches the system of claim 15 wherein transmitting the palette and the index block and encoding the escape pixels generate a bitstream including a palette size (A sum of the predicted entries and new entries may indicate the total palette size for block, see Seregin [0037]), an entropy coded index array (Video encoder 20 may output a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data, see Seregin [0082]), bits for the palette (Escape mode: in this mode, the sample value, might not be included into a palette as a palette 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value number, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 21, Seregin teaches a method programmed in a non-transitory memory of a device comprising: 
generating a palette for an image block (video encoder 20 may encode a block of video data by determining a palette for the block, see [0086]); 
generating an index block for the image block (encoding the palette with palette indices for the pixels relating the pixel value to the palette, see [0086]); 
transmitting the palette and the index block (Thus, first palettes 184 are transmitted by video encoder 20 in an encoded video data bitstream for use by video decoder 30 in palette-based decoding, 
encoding escape pixels (Entropy encoding unit 118 may encode escape pixel values, see [0136] and entropy encoding unit 118 may perform one or more entropy encoding operations on the data to generate entropy-encoded data. For example, entropy encoding unit 118 may perform CAVLC, CABAC, V2V, SBAC, PIPE coding operation, an Exponential-Golomb encoding operation, or another type of entropy encoding operation on the data, see [0115]), wherein transmitting the palette and the index block and encoding the escape pixels generate a bitstream including a palette size (A sum of the predicted entries and new entries may indicate the total palette size for block, see [0037]), an entropy coded index array (Video encoder 20 may output a bitstream that includes the entropy-encoded syntax elements. The bitstream may include a sequence of bits that forms a representation of coded pictures and associated data, see [0082]), bits for the palette (Escape mode: in this mode, the sample value, might not be included into a palette as a palette entry, and the quantized sample value is signaled in the bitstream by the encoder explicitly for all color components, see [0039]).
However, Seregin does not clearly teach encoding escape pixels using differential pulse-code modulation.
In an analogous art, Karkkainen teaches escape pixels using differential pulse-code modulation (All selected method alternatives are used with other possible encoding methods, and when the interpolation method pursuant to the present invention is selected, then all the needed parameters are encoded by using multiple different entropy coding methods, for example SRLE, RLE, PCM, DPCM, ODelta, EM, VLC, Range, Huffman coding and Arithmetic coding, but optionally not limited thereto, see [0077]) and differential pulse-code modulation bits for the escape pixels (the method involves in step (d) including in the encoded data (E2) information relating to at least one of: data values, gradient values, interpolation methods, prediction validation bits, data value positions, delta values, scanning orders, 
Therefore, as Seregin teaches encoding escape pixel with entropy coding and Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].
However, Seregin and Karkkainen do not teach wherein a 0 is placed in a position of the index block of a most common pixel color, a 1 is placed in the position of the index block of a second most common pixel color, and a 2 is placed in the position of the index block of any other color, wherein any other color is an escape pixel and is not in the palette.
In an analogous art, Vadim teaches wherein a 0 is placed in a position of the index block of a most common pixel color, a 1 is placed in the position of the index block of a second most common pixel color (The palette may include the most dominant (e.g., frequently used) colors in the given block, see [0112] and when an index map corresponding to the given block is coded during palette mode coding, each of the colors included in the palette is assigned an index value. For example, if the colors black and white are included in the palette, the color white may have an index value of 1 and the color black may have an index value of 2, see [0113]), and a 2 is placed in the position of the index block of any other color (In addition, each of the colors not included in the palette are assigned, for example, a single or common index value. For example, if the colors blue, green, and red are not included in the palette, these colors will all have an index value of 3. The index value for the colors not included in the palette may be referred to as an escape color index value, see [0113]. One of ordinary skill in the art will wherein any other color is an escape pixel and is not in the palette (The colors that are infrequently or rarely represented in the video data of the given block are not included in the palette. The colors that are not included in the palette are referred to as escape colors, see [0112]).
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM, and Vadim teaches block copy mode, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a method and a system for restricting the palette mode to follow the transform size restriction such that there is no need to have an extra storage to keep the scanning pattern of 64×64, which is not needed for transform as suggested, see Vadim [0116].

Regarding claim 22109, Seregin as modified by Karkkainen and Vadim teaches the method of claim 21 wherein generating the palette includes: for a palette size of N, determining N most common colors in the image block and assigning an index to each color of the N most common colors (In general, a palette refers to a number of pixel values that are dominant and/or representative for a CU currently being coded, see [0146] and for example, a palette for a CU may have a number of indices with a largest index N, e.g., such that the index may be chosen from [0, 1, . . . , N], inclusively, see Seregin [0051]).

Regarding claim 24109, Seregin as modified by Karkkainen and Vadim teaches the method of claim 21 wherein encoding the escape pixels includes quantizing the escape pixels (In other examples, such a constraint may also apply to quantized signal escape values, see Seregin [0055]), applying the differential pulse-code modulation to the escape pixels (All selected method alternatives are used with other possible encoding methods, and when the interpolation method pursuant to the present 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value number, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

Regarding claim 25109, Seregin as modified by Karkkainen and Vadim teaches the method of claim 21 further comprising decoding the palette and the index block (For example, video decoder 30 may be configured to selectively decode various blocks of video data, such as CUs or PUs in HEVC coding, using either palette-based coding or non -palette based coding, see Seregin [0119]), decoding the escape pixels using inverse differential pulse-code modulation (Optionally, the method includes, preceding step (a), decompressing the encoded data (E2) by using at least inverses of at least one of: SRLE, RLE, PCM, DPCM, see Karkkainen [0026]) and combining the decoded palette, index block and escape pixels to generate a decoded image (Entropy decoding unit 150 may receive encoded video data e.g., NAL units from the CPB and parse the NAL units to decode syntax elements. Entropy decoding unit may entropy decode entropy-encoded syntax elements in the NAL units. Prediction processing unit 152, inverse quantization unit 154, inverse transform processing unit 156, reconstruction unit 158, and filter unit 160 
Therefore, as Seregin teaches encoding escape pixel with entropy coding, Karkkainen teaches encoding all parameters of an image using multiple different entropy coding method such as DPCM and Vadim teaches choosing index value number, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try each of the different coding method for obtaining enhanced data compression and/or improved encoding accuracy as suggested, see Karkkainen [0002].

5.	Claims 3, 10, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al.  (US 20170085891 A1) in view of Karkkainen et al. (US 20160142712 A1) and further in view of Vadim and Xiu et al. (US 20170374366 A1).
Regarding claim 3, Seregin as modified by Karkkainen and Vadim teaches the method of claim 1.
However, Seregin, Karkkainen and Vadim do not clearly teach wherein determining the N most common colors includes 15counting a number of pixels of each color.
In an analogous art, Xiu teaches wherein determining the N most common colors includes 15counting a number of pixels of each color (For example, if the sample value of a pixel can be matched with a color entry in the palette predictor list, a counter for that color entry may be increased by 1, and/or the color entry may be regarded as a used predictor, see Xiu [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the palette coding  Seregin, the DPCM coding of Karkkainen and the index value of Vadim with the palette coding mode of Xiu to provide palette coding methods and apparatus to encode and/or decode screen content and/or other types of video content to 

Regarding claim 1010101010, Seregin as modified by Karkkainen and Vadim teaches the apparatus of claim 8.
 However, Seregin, Karkkainen and Vadim do not clearly teach wherein determining the N most common colors includes 15counting a number of pixels of each color.
In an analogous art, Xiu teaches wherein determining the N most common colors includes 15counting a number of pixels of each color (For example, if the sample value of a pixel can be matched with a color entry in the palette predictor list, a counter for that color entry may be increased by 1, and/or the color entry may be regarded as a used predictor, see Xiu [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the palette coding  Seregin, the DPCM coding of Karkkainen and the index value of Vadim with the palette coding mode of Xiu to provide palette coding methods and apparatus to encode and/or decode screen content and/or other types of video content to prevent quality issues such as the curves and texts may be blurred and/or difficult to recognize as suggested, see Xiu [0002].
5 Regarding claim 17, Seregin as modified by Karkkainen and Vadim teaches the system of claim 17. 
 However, Seregin, Karkkainen and Vadim do not clearly teach wherein determining the N most common colors includes 15counting a number of pixels of each color.
In an analogous art, Xiu teaches wherein determining the N most common colors includes 15counting a number of pixels of each color (For example, if the sample value of a pixel can be matched 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the palette coding  Seregin and the DPCM coding of Karkkainen  and the index value of Vadim with the palette coding mode of Xiu to provide palette coding methods and apparatus to encode and/or decode screen content and/or other types of video content to prevent quality issues such as the curves and texts may be blurred and/or difficult to recognize as suggested, see Xiu [0002].
Regarding claim 23, Seregin as modified by Karkkainen and Vadim teaches the method of claim 22.
However, Seregin, Karkkainen and Vadim do not teach wherein determining the N most common colors includes counting a number of pixels of each color.
In an analogous field art, Xiu teaches wherein determining the N most common colors includes 15counting a number of pixels of each color (For example, if the sample value of a pixel can be matched with a color entry in the palette predictor list, a counter for that color entry may be increased by 1, and/or the color entry may be regarded as a used predictor, see Xiu [0077]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the palette coding  Seregin, the DPCM coding of Karkkainen and the index value of Vadim with the palette coding mode of Xiu to provide palette coding methods and apparatus to encode and/or decode screen content and/or other types of video content to prevent quality issues such as the curves and texts may be blurred and/or difficult to recognize as suggested, see Xiu [0002].


Conclusion
Chang et al. (US 20150365670 A1) discloses an encoding, a decoding method, a system for encoding and decoding, an encoder, and a decoder are provided. The encoding method includes the following. In a palette mode, if colors of pixels of a coding unit block are all represented by one or more major colors of the coding unit block, a flag is set as a first state value, and if the color of at least one pixel of the coding unit block is not represented by the one or more major colors of the coding unit block, the flag is set as a second state value. The encoding method further includes establishing a palette table corresponding to the coding unit block according to a state value of the flag and the one or more major colors. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          



/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641